UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-2154


MAUREEN UCHE,

                Plaintiff - Appellant,

          v.

MONTGOMERY HOSPICE, INC.; ROBERT WASHINGTON,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Ellen L. Hollander, District Judge.
(8:13-cv-00878-ELH)


Submitted:   March 31, 2015                 Decided:   April 7, 2015


Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Maureen Uche, Appellant Pro Se. Marc Richard Engel, Michael
John Neary, LERCH, EARLY & BREWER, CHARTERED, Bethesda,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Maureen Uche appeals the district court’s order dismissing

her   case    pursuant    to    Fed.    R.       Civ.   P.   37   and     several   other

orders.      We have considered the claims raised in Uche’s informal

brief and conclude that the district court committed no error.

Accordingly, we affirm for the reasons stated by the district

court.    Uche v. Montgomery Hospice, Inc., No. 8:13-cv-00878-ELH

(D. Md. Oct. 10, 2014).           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before     this   court    and       argument       would    not   aid   the

decisional process.

                                                                                 AFFIRMED




                                             2